By the Court.
The only exception which was not waived at the hearing relates to the admission of the testimony of Spooner.
This testimony does not seem to us to have been of much practical importance; but we cannot so certainly determine that it could have had no possible bearing upon the question at issue, as to feel justified in setting aside the verdict because it was admitted. The demandant, who had levied upon the land as the property of his debtor, the tenant’s father, undertook to show that the conveyance by him to the tenant was fraudulent against creditors. Having shown that the conveyance was upon credit, and without security, he offered evidence to show that the tenant’s pecuniary condition was not such as would have enabled him to get credit, or have entitled him to it, if the sale *213had been in good faith. To establish this, he called witnesses to prove that the tenant’s general credit was bad, and that he had previous debts which he could not pay. We cannot say that this was incompetent, though somewhat remote. On a question of fraud, the evidence is usually circumstantial, and some of the circumstances may be trivial, if they stand alone. How far such inquiries shall extend must of necessity be left much to the discretion of the judge presiding at the trial.

Exceptions overruled.